TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 6, 2020



                                    NO. 03-19-00814-CV


                               Yevgenia Shockome, Appellant

                                              v.

        Robert Brendel, Barbara Trevino-Kuvet, Stratos Apostolou, Mary F. Iverson,
        Randolph V. Gonzalez, Cary Street Partners, Riverstone Wealth Management,
         Kyle Coward, Beth Layman, First Clearing, Tara Randle, River Del Llano,
         Amber Vasquez Bode, Erin Lemaster, Noelle Davis, Timothy Shockome, and
                               Does 1 through 20, Appellees




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 24, 2019.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.